                   Case 1:18-cv-06227-ALC-OTW Document 83 Filed 01/22/21 Page 1 of 2




                                                THE DWECK LAW FIRM, LLP
JACK S. DWECK*                                                                                     WESTCHESTER OFFICE
H.P. SEAN DWECK**                                    10 ROCKEFELLER PLAZA                          901 NORTH BROADWAY
                                                                                               NORTH WHITE PLAINS, N.Y. 10603
                                                    NEW YORK, N.Y. 10020                            NOT FOR SERVICE OF PAPERS

CHRISTOPHER S. FRASER***
                                                                                                    CONNECTICUT OFFICE
                                                                                                    GRAVEL ISLAND ROAD
ERIC J. SCHMERTZ                                   TELEPHONE:   (212) 687-8200                     NEW CANAAN, CT 06840
  1925-2010
          .                                        FACSIMILE:   (212) 697-2521                        (203) 972-3000
  * ADMITTED TO N.Y. CONN. AND FLA. BARS
 ** ADMITTED TO N.Y, N.J. AND PA. BARS                                                              NOT FOR SERVICE OF PAPERS
*** ADMITTED TO N.Y. AND N.J. BARS
                                                        WWW.DWECKLAW.COM



                                                       January 18, 2021

        Via ECF
        Hon. Ona Wang
        United States Magistrate Judge                          MEMO ENDORSED
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

                    Re: Ralph Compagnone v. MJ Licensing Company 18 cv. 06227 (ALC)(OTW)

        Honorable Magistrate Judge Wang:

                    I represent the Plaintiff in the above referenced action.

               I write in accordance with your individual practices I submit this letter motion to compel
        Defendants to produce certain items of discovery which has been demanded but not produced. I
        have conferred with counsel for Defendants regarding the discovery sought herein but have been
        unable to convince counsel to provide what has been demanded.

                    The 4 items sought are as follows:

             1. Loan agreements relating to loans made to Defendants.
             2. Relevant emails from personal email addresses of Gianni Russo, Jeffrey Dash (“Dash”),
                Margaretha Rady (“Rady”) or any other email addresses used by MJ Licensing Company
                (“MJ”).
             3. Financial statements/general ledgers for MJ 2014-2017. If these are unavailable, then
                bank statements for all accounts of MJ for 2014-2017.
             4. Complete copies of MJ Tax Returns for 2014-2017.

              During the deposition of Dash he testified that various loans were made to MJ or repaid
                   1
        by MJ. Plaintiff has evidence that these loans, were, in part, not actually for MJ but for other

        1
         Not surprisingly, during the deposition of Rady she testified on numerous occasions that she had no knowledge of
        the finances and directed all of my inquires to Dash. That said, during the deposition of Dash, which occurred after

                                                                 1
              Case 1:18-cv-06227-ALC-OTW Document 83 Filed 01/22/21 Page 2 of 2




       entities unrelated to MJ but were paid back by MJ from MJ accounts. This demonstrates that
       there were funds that may have been comingled between MJ and other entities or persons not
       party to this litigation. This is relevant because Defendants have represented to this court that
       MJ does not meet the $500,000 threshold under the Fair Labor Standards Act (“FLSA”) which is
       Plaintiff’s basis for jurisdiction in this Court. [Docket Entry 68]. The financial statements, bank
       statements and full tax returns would allow Plaintiff to discover what monies actually flowed
       through MJ and whether these monies should be applied towards the $500,000 threshold.

               Additionally, the witnesses for the Defendants have all claimed that there was no money
       to pay the Plaintiff for the work he performed. However, if monies were paid out of MJ to third
       parties who loaned money to Defendants, but not to MJ, then this information could be used to
       refute the claim by Defendants that there was no money to pay Plaintiff.

               Defendants previously submitted portions of the 2015 tax return for MJ but not the entire
       return and not for all the relevant years.

               With respect to emails as referenced in category 2 above, Defendants have not provided
       all emails or evidence that any search was done. As this court is aware from prior proceedings,
       Plaintiff produced, electronically, a folder of over 5,000 emails relating to his work with MJ.
       However, Defendants have produced only a handful of emails. They have clearly not fulfilled
       their obligation to identify all email addresses of the parties, produce all relevant emails from
       each of the identified addresses or, to have produced an affidavit or other evidence that a diligent
       search was made and what the results of that search yielded.

              Based upon the above it is respectfully requested that Your Honor schedule a telephonic
       or video conference to address the subject raised herein.
Application Granted.
Defendant is directed to produce the requested
documents by February 5, 2021. A telephonic post-            Respectfully submitted,
discovery status conference will be held on                  The Dweck Law Firm, LLP
February 25, 2021 at 3:00 p.m. Parties should call
866-390-1828 and enter 1582687 as the access                 s/ HP Sean Dweck
code.                                                        H.P. Sean Dweck
SO ORDERED.




_________________________________
Ona T. Wang              1/22/2021
U.S. Magistrate Judge

       the deposition of Rady he testified that Rady would have that information and not him. So, one of them, or both,
       are lying. Directing the production of the documents sought herein could help, at least in part, to unveil the truth.

                                                                 2
